EXHIBIT 10.21
TOLL BROTHERS, INC.
Cash Bonus Plan
(Amended and restated as of December 10, 2009)
     1. Purpose. The purpose of the Plan is to provide performance-based bonuses
for the Participant (as defined herein). The bonuses will be paid partly in
accordance with a formula that is based on the financial success of the Company
(as defined herein), and partly on the basis of performance goals that can be
modified from time to time, all as part of an integrated compensation program
which is intended to assist the Company in motivating and retaining leadership
of superior ability, industry and loyalty.
     2. Definitions. The following words and phrases as used herein shall have
the following meanings, unless a different meaning is plainly required by the
context:
          (a) “Board of Directors” shall mean the Board of Directors of the
Company.
          (b) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (c) “Committee” shall mean the Executive Compensation Committee of the
Board of Directors or such other committee as may be established by the Board of
Directors for these purposes which shall consist solely of two or more Outside
Directors.
          (d) “Company” shall mean Toll Brothers, Inc., a Delaware corporation,
and any successor thereto.
          (e) “Outside Director” shall mean a member of the Board of Directors
who (i) is not a current employee of the Company or any affiliate, (ii) is not a
former employee of the Company or any affiliate who is receiving compensation
for services (other than benefits under a tax-qualified retirement plan),
(iii) was not an officer of the Company or any affiliate at any time, (iv) is
not currently receiving compensation for services from the Company or any
affiliate in any capacity other than as a member of the Board of Directors, and
(v) is a “Non-Employee Director” as that term is defined in Rule 16b-3 under the
Securities Exchange Act of 1934.
          (f) “Participant” shall mean the officer of the Company named in
Section 3 hereof.
          (g) “Performance Period” shall mean the Plan Year, or such other
shorter period as may be established as a Performance Period by the Committee
from time to time.
          (h) “Plan” shall mean the Toll Brothers, Inc. Cash Bonus Plan, as set
forth herein, and as may be amended from time to time.
          (i) “Plan Year” shall mean the fiscal year of the Company beginning on
November 1 and ending on October 31.

 



--------------------------------------------------------------------------------



 



     3. Participation. Robert I. Toll is the sole Participant in the Plan.
     4. Term of Plan. Subject to approval of the Plan by the stockholders of the
Company, the Plan shall be in effect for the Plan Year ending October 31, 2008
and shall continue in subsequent Plan Years until terminated by the Board of
Directors.
     5. Bonus Entitlement.
          (a) The Participant shall be entitled to receive a bonus in accordance
with the provisions of Section 6 of the Plan only after certification by the
Committee that the performance goals set forth in Section 6 have been satisfied.
          (b) The bonus payment under the Plan shall be paid to the Participant
during the last week of December or the first week of January after the close of
the fiscal year with respect to which the bonus is to be paid.
          (c) The bonus payment under the Plan may be paid to the Participant in
cash, shares of Company common stock, or a combination of both, at the
discretion of the Committee. If the Committee desires to pay any portion of the
bonus payment in shares of Company common stock, the number of shares the
Participant shall receive shall be determined by dividing the dollar amount of
the bonus payment (or relevant portion thereof) by the closing price of the
Company’s common stock on the New York Stock Exchange on the last business day
of the Performance Period relating to such Bonus. Payment of shares shall be
under the terms of the Toll Brothers, Inc. Amended and Restated Stock Incentive
Plan for Employees (2007), or any successor plan, and may be in the form of a
stock award or stock units.
          (d) No bonus shall be payable under the Plan without the prior
disclosure of the terms of the Plan to the stockholders of the Company and the
approval of the Plan by such stockholders.
          (e) The Participant’s entitlement to receive any bonus under the terms
of the Plan shall be considered to be a vested right as of the last day of the
relevant Plan Year. Payment of such bonus as provided for under this Section 5
is intended to ensure that payment of the Participant’s bonus is not considered
to be a form of nonqualified deferred compensation for purposes of Code
Section 409A by requiring that payment be made in all events in a manner that is
consistent with the exception for “short-term deferrals” found in Treasury
Regulation Section 1.409A-1(b)(4).
          (f) Notwithstanding anything herein to the contrary, in the event of
the Participant’s termination of employment by reason of his death or
disability, the Committee may determine to pay all or a portion of the bonus
that would have been payable had the Participant remained employed by the
Company through the date the bonus would have become vested as provided above
based on such facts and circumstances as the Committee deems appropriate, in its
sole discretion.

- 2 -



--------------------------------------------------------------------------------



 



     6. Plan Year Bonus; Components of Bonus.
          (a) The Participant is entitled to a bonus for a Plan Year which,
subject to Section 5 above and to the limitations set forth below and the other
terms and conditions set forth in the Plan, is equal to the sum of the following
amounts:
               (i) 2.0% of Income Before Income Taxes and Bonus (as defined
herein); and
               (ii) The Plan Year Performance Bonus (as described in Section 7,
below).
          (b) Notwithstanding the foregoing, in no event shall the maximum
aggregate amount payable to the Participant as a bonus under Section 6(a)(i) and
(ii) in any Plan Year exceed $25,000,000.
          (c) For purposes of the Plan, the term “Income Before Income Taxes and
Bonus” shall mean the amount which, except for the recognition of bonuses to the
Participant under the Plan, would be reported as the Company’s income before
taxes in conformity with generally accepted accounting principles in the
Company’s audited consolidated financial statements for the Plan Year for which
the bonus is being calculated
     7. Plan Year Performance Bonus. The Plan Year Performance Bonus shall
consist of an amount determined as follows:
          (a) Prior to or within the first ninety (90) days of a Performance
Period (or, if shorter than a full year, within the first 25 percent of the
Performance Period), the Committee shall establish, in writing, with respect to
such Performance Period one or more specific Performance Goals and an objective
formula or method for computing the amount of bonus compensation payable to the
Participant if the specified Performance Goals are attained.
          (b) The performance goals established by the Committee shall be based
on one or more of the following business criteria for the Company as a whole or
any of its subsidiaries, operating divisions or other operating units: debt
ratings, debt to capital ratio, generation of cash, issuance of new debt,
establishment of new credit facilities, retirement of debt, return on assets,
return on capital, return on equity, attraction of new capital, cash flow,
earnings per share, net income, pre-tax income, pre-tax pre-bonus income,
operating income, gross revenue, net revenue, gross homebuilding margin, net
margin, pre-tax margin, share price, total shareholder return, acquisition of
assets, acquisition of companies, creation of new performance and compensation
criteria for key personnel, recruiting and retaining key personnel, customer
satisfaction, employee morale, acquisition or disposition of other entities or
businesses, acquisition or disposition of assets, hiring of strategic personnel,
development and implementation of Company policies strategies and initiatives,
creation of new joint ventures, new contracts signed, increasing the Company’s
public visibility and corporate reputation, development of corporate brand name,
overhead cost reductions, unit deliveries, or any combination of or variations
on the foregoing. The performance goals established by the Committee based on
the aforementioned business criteria may be measured, where the Committee deems
appropriate, before or after any applicable write-offs, and may be measured in

- 3 -



--------------------------------------------------------------------------------



 



comparison to a budget approved by the Committee, a peer group established by
the Committee or a stated goal established by the Committee.
          (c) The performance goals may be modified at the discretion of the
Committee to take into account significant items or events, and may be adjusted
to reflect the opening or expanding of new geographic regions or development of
new business lines. In addition, to the extent consistent with the goal of
providing for deductibility under Section 162(m) of the Code, performance goals
may be based upon the Participant’s attainment of business objectives with
respect to any of the goals set forth in Section 7(b), or implementing policies
and plans, negotiating transactions, developing long-term business goals or
exercising managerial responsibility.
          (d) As soon as practicable following the end of a Performance Period,
the Committee shall determine whether and to what extent the Company and/or the
Participant has achieved the performance goal or goals established for such
Performance Period, and shall certify such determination in writing, which
certification may take the form of minutes of the Committee documenting such
determination. In addition, the Committee shall calculate the amount of the
Participant’s Plan Year Performance Bonus for such Performance Period based upon
the levels of achievement of the relevant performance goals and the objective
formula or formulae established for such purposes with respect to such
Performance Period.
          (e) The Committee shall have no discretion to increase the amount of
the Plan Year Performance Bonus, but the Committee may, at its sole discretion,
determine to reduce the amount that will be considered to be the Plan Year
Performance Bonus, or to set the Plan Year Performance Bonus at $0, where the
Committee determines, at any time, and after taking into account such facts and
circumstances as it deems relevant, that such a reduction or elimination of the
Plan Year Performance Bonus is appropriate.
          (f) In no event can the maximum amount that may be awarded as a Plan
Year Performance Bonus under this Section 7 during any Plan Year exceed the
greater of (i) $5,200,000 and (ii) 1/10 of 1% of the Company’s consolidated
revenues for such Plan Year. In the event there are two or more Performance
Periods ending within a single Plan Year, the Plan Year limitation shall be
applied to each Performance Period consistent with the performance-based
compensation regulations applicable under Code Section 162(m), such that the
total amount awarded as a Plan Year Performance Bonus for all Performance
Periods ending during such Plan Year shall not exceed the maximum amount set
forth in this Section 7(f).
          (g) The establishment of performance goals and payment of the Plan
Year Performance Bonus shall, in all cases, be implemented in a manner
consistent with the requirements of Section 162(m) of the Code and the Treasury
Regulations promulgated thereunder. This Section 7(g) is intended to incorporate
by reference certain requirements, including, but not limited to, the
requirement that, in all cases, the outcome (i.e., the achievement of the
relevant performance goals at a level sufficient to generate a Plan Year
Performance Bonus that is more than $0) must be substantially uncertain at the
time the Committee actually establishes the relevant performance goals, and that
each of the performance goals must be objective, such that a third party having
knowledge of the relevant facts could determine whether the goal has been met.

- 4 -



--------------------------------------------------------------------------------



 



     8. Committee.
          (a) Powers. The Committee shall have the power and duty to do all
things necessary or convenient to effect the intent and purposes of the Plan and
not inconsistent with any of the provisions hereof, whether or not such powers
and duties are specifically set forth herein, and, by way of amplification and
not limitation of the foregoing, the Committee shall have the power to:
               (i) provide rules and regulations for the management, operation
and administration of the Plan, and, from time to time, to amend or supplement
such rules and regulations;
               (ii) construe the Plan, which construction, as long as made in
good faith, shall be final and conclusive upon all parties; and
               (iii) correct any defect, supply any omission, or reconcile any
inconsistency in the Plan in such manner and to such extent as it shall deem
expedient to carry the same into effect, and it shall be the sole and final
judge of when such action shall be appropriate.
The resolution of any questions with respect to payments and entitlements
pursuant to the provisions of the Plan shall be determined by the Committee, and
all such determinations shall be final and conclusive.
          (b) Indemnity. No member of the Committee shall be directly or
indirectly responsible or under any liability by reason of any action or default
by him as a member of the Committee, or the exercise of or failure to exercise
any power or discretion as such member. No member of the Committee shall be
liable in any way for the acts or defaults of any other member of the Committee,
or any of its advisors, agents or representatives. The Company shall indemnify
and save harmless each member of the Committee against any and all expenses and
liabilities arising out of his own membership on the Committee.
          (c) Compensation and Expenses. Members of the Committee shall receive
no separate compensation for services rendered as members of the Committee and
shall only be compensated for their services as members of the Board of
Directors and any other Committee of the Board of Directors which is entitled to
compensation. Members of the Committee shall be entitled to receive from the
Company their reasonable expenses incurred in administering the Plan.
          (d) Participant Information. The Company shall furnish to the
Committee in writing all information the Company deems appropriate for the
Committee to exercise its powers and duties in administration of the Plan. Such
information shall be conclusive for all purposes of the Plan and the Committee
shall be entitled to rely thereon without any investigation thereof; provided,
however, that the Committee may correct any errors discovered in any such
information.
          (e) Inspection of Documents. The Committee shall make available to the
Participant and his beneficiary, for examination at the principal office of the
Company (or at

- 5 -



--------------------------------------------------------------------------------



 



such other location as may be determined by the Committee), a copy of the Plan
and such of its records, or copies thereof, as may pertain to any benefits of
the Participant and his beneficiary under the Plan.
     9. Effective Date, Termination and Amendment.
          (a) Effective Date of Participation in Plan. Subject to stockholder
approval of the Plan, participation in this Plan shall be effective for the Plan
Year ending October 31, 2008 and shall continue thereafter until the Plan is
terminated.
          (b) Amendment and Termination of the Plan. The Plan may be terminated
or revoked by action of the Committee at any time and amended by action of the
Committee from time to time, provided that neither the termination, revocation
or amendment of the Plan may, without the written approval of the Participant,
may reduce the amount of a bonus payment that is due, but has not yet been paid,
and provided further that no changes that would increase the amount of bonuses
determined pursuant to Section 6 of the Plan shall be effective without approval
by the Committee and without disclosure to and approval by the stockholders of
the Company in a separate vote prior to payment of such bonuses. In addition,
the Plan may be modified or amended by the Committee, as it deems appropriate,
in order to comply with any rules, regulations or other guidance promulgated by
the Internal Revenue Service with respect to applicable provisions of the Code,
as they relate to the exemption for “performance-based compensation” under the
limitations on the deductibility of compensation imposed under Code
Section 162(m).
     10. Miscellaneous Provisions.
          (a) Unsecured Creditor Status. The Participant, when entitled to a
bonus payment hereunder, shall rely solely upon the unsecured promise of the
Company, as set forth herein, for the payment thereof, and nothing herein
contained shall be construed to give to or vest in the Participant or any other
person now or at any time in the future, any right, title, interest, or claim in
or to any specific asset, fund, reserve, account, insurance or annuity policy or
contract, or other property of any kind whatsoever owned by the Company, or in
which the Company may have any right, title, or interest now or at any time in
the future.
          (b) Other Company Plans. It is agreed and understood that any benefits
under the Plan are in addition to any and all benefits to which the Participant
may otherwise be entitled under any other contract, arrangement, or voluntary
pension, profit sharing or other compensation plan of the Company, whether
funded or unfunded, and that the Plan shall not affect or impair the rights or
obligations of the Company or the Participant under any other such contract,
arrangement, or voluntary pension, profit sharing or other compensation plan.
          (c) Separability. If any term or condition of the Plan shall be
invalid or unenforceable to any extent or in any application, then the remainder
of the Plan, with the exception of such invalid or unenforceable provision,
shall not be affected thereby, and shall continue in effect and application to
its fullest extent.
          (d) Continued Employment. Neither the establishment of the Plan, any
provisions of the Plan, nor any action of the Committee shall be held or
construed to confer upon

- 6 -



--------------------------------------------------------------------------------



 



the Participant the right to a continuation of employment by the Company. The
Company reserves the right to dismiss the Participant, or otherwise deal with
the Participant to the same extent as though the Plan had not been adopted.
          (e) Incapacity. If the Committee determines that the Participant, or
any beneficiary then entitled to a benefit under this Plan, is unable to care
for his affairs because of illness or accident, or is a minor, any benefit due
the Participant or his beneficiary under the Plan may be paid to his spouse,
child, parent, or any other person deemed by the Committee to have incurred
expense for the Participant or his beneficiary (including a duly appointed
guardian, committee, or other legal representative), and any such payment shall
be a complete discharge of the Company’s obligation hereunder.
          (f) Jurisdiction. The Plan shall be construed, administered, and
enforced according to the laws of the Commonwealth of Pennsylvania, except to
the extent that such laws are preempted by the Federal laws of the United States
of America.
          (g) Claims. If, pursuant to the provisions of the Plan, the Committee
denies the claim of the Participant or his beneficiary for benefits under the
Plan, the Committee shall provide written notice within 60 days after receipt of
the claim, setting forth in a manner calculated to be understood by the
claimant:
               (i) the specific reasons for such denial;
               (ii) the specific reference to the Plan provisions on which the
denial is based;
               (iii) a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is needed; and
               (iv) an explanation of the Plan’s claim review procedure and the
time limitations of this subsection applicable thereto.
If the Participant or his beneficiary is denied a claim for benefits, the
Participant may request review by the Committee of the denied claim by notifying
the Committee in writing within 60 days after receipt of the notification of
claim denial. As part of said review procedure, the Participant or his
beneficiary or authorized representative may review pertinent documents and
submit issues and comments to the Committee in writing. The Committee shall
render its decision in writing in a manner calculated to be understood by the
Participant not later than 60 days after receipt of the request for review,
unless special circumstances require an extension of time, in which case
decision shall be rendered as soon after the sixty-day period as possible, but
not later than 120 days after receipt of the request for review. The decision on
review shall state the specific reasons therefor and the specific Plan
references on which it is based.
          (h) Withholding. The Participant or his beneficiary shall make
appropriate arrangements with the Company for satisfaction of any federal, state
or local income tax withholding requirements and Social Security or other tax
requirements applicable to the accrual or payment of benefits under the Plan. If
no other arrangements are made, the Company may provide, at its discretion, for
any withholding and tax payments as may be required.

- 7 -